NUMBER 13-18-00381-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                             IN RE MARGARITO TRUJILLO


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
           Memorandum Opinion by Chief Justice Valdez 1

       Relator Margarito Trujillo filed a petition for writ of mandamus in the above cause

on July 13, 2018. Through this original proceeding, Trujillo seeks to compel the trial court

to withdraw its order of May 17, 2018 granting turnover relief and appointing receiver

Ignacio Garza. This Court requested that the real parties in interest, Bobby Burrows,

receiver Garza, CESMT, LLC, or any others whose interest would be directly affected by




       1  See TEX. R. APP. P. 52.8(d) (“When granting relief, the court must hand down an opinion as in
any other case,” but when “denying relief, the court may hand down an opinion but is not required to do
so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
the relief sought, file a response to the petition for writ of mandamus. See TEX. R. APP.

P. 52.2, 52.4, 52.8. Burrows filed a response to the petition for writ of mandamus.

      Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

An abuse of discretion occurs when a trial court's ruling is arbitrary and unreasonable or

is made without regard for guiding legal principles or supporting evidence.           In re

Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford

Motor Co. v. Garcia, 363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of

an appellate remedy by balancing the benefits of mandamus review against the

detriments. In re Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding).

      The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by real party in interest Bobby Burrows, the record, and the applicable

law, is of the opinion that Trujillo has not shown himself entitled to the relief sought.

Accordingly, we DENY the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).


                                                       /s/ Rogelio Valdez
                                                       ROGELIO VALDEZ
                                                       Chief Justice

Delivered and filed this
3rd day of August, 2018.



                                            2